Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 1, 2, and 4 the phrase “shoe-like” and in claims 1, and 8-11 the phrase “sock-like” are vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covatch (2007/0062067).
Covatch shows a shoe comprising an outer shoe body (12) and a plurality of inner shoe body units (30 and 40) formed from a plurality of layers including a waterproof sleeve and sock body (see paragraph [0027]) substantially as claimed except for explicitly providing adhesive between the layers of the inner shoe body units.  Official notice is taken that it is well known and conventional to provide adhesive between layers in a laminate or to attach layers of footwear to one another and it would have been obvious to provide adhesive between the layers to prevent unwanted movements between the layers.
     IN reference to claim 5, Covatch shows a midsole (48, see paragraph [0035]) which describes a cushion layer inasmuch as applicant has claimed such.
     In reference to claim 6, see figure 1 which shows an instep opening.
     In reference to claim 7, figure 1 shows lace holes and inherently a lace would be provided to provide a means for closing and securing the shoe on a foot.  In reference to the use of adhesives to attach elements in the shoe, official notice is taken that it is well known and conventional to use adhesives to attach elements of the footwear during manufacture.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1 and 5-7 above, and further in view of Young (2015/0245688).
     Covatch as discussed above shows a shoe substantially as claimed except for a thin sole on the inner shoe body units.  Young teaches providing a thin sole (311) on a removable inner shoe body (313).  It would have been obvious to provide a thin sole as taught by Young on the inner shoe body in the shoe of Covatch to increase durability of the inner shoe body and allow the inner shoe body to be used without the outer shoe.
Allowable Subject Matter
Claims 2-4 and 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732